WOOD, Chief Judge (concurring in part and dissenting in part). I concur in the discussion and result as to trial two. I concur in the discussion and result concerning the classification of cocaine. I concur in the reversal of the trial one conviction solely on the basis that the trial court erred when it denied defendant’s motion to strike the testimony of the State’s chemist. I do not agree that there was a failure of proof as to the nature of the substance involved in trial one; under the evidence the jury could properly draw the inference that the controlled substance, cocaine, was involved. In holding otherwise, the majority are playing fact finder; that was the jury’s function. Accordingly, I dissent from the result as to trial one.